Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 7/14/2022 have been fully considered.  Applicant has argued that Yabanouchi did not show sufficient motivation for one of ordinary skill in the art at the time of invention to select a certain example as a lead compound or combining the N-biphenylene-naphthyl from that example with the phenyl substituted with and Ar and then a dibenzofuranyl particularly where the Examples in Yabunouchi used to present clear preferences for certain arrangements differ in many respects, and the prior art offered no suggestion to pursuing  the particular order of manipulating parts of the compounds. Applicant has also argued that the number of compounds from which to choose in the prior art does not offer a finite number from which to choose with a reasonable expectation of success, and Applicant has also argued that in independent comparison Applicant’s results show significant improvement of properties.  With respect to disclosing motivation for choosing among the compounds or the groups included in the compounds, Yabunouchi provides motivation in that the example compounds in the Table in column 331 of Yabunouchi shows that the example compounds have a large improvement in the property of Half Lifetime in the Table in column 331 compared to the comparative examples. The rejection of the claims in the last Office Action was made over Yabunouchi combined with secondary references, and the Yabunouchi references has a common assignee, as stated in the heading paragraph of the 103 rejection of claims 1-19 and 21-30, and which includes how the 103 rejection might be overcome.  A response to this paragraph was not found in Applicant’s Remarks, therefore the rejections of the last Office Action have not been overcome.  Applicant has amended the application by adding new claims.  New grounds of rejection are made, which are made necessary by Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 22-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al (US 2009//0284140 A1)(“Osaka”).
Osaka discloses  in embodiment 1, which is reproduced below on the page below this page, a compound (G1) which corresponds to compound (A) in claim 1, the compound disclosed by Osaka is a triarylamine derivative.  Osaka discloses that  in formula (G1) , (Greek letter) alpha is a naphthyl group (para. 0052) given by  alpha -1 or alpha-2 (para. 0056), Ar  is a phenyl group (para 0052) represented by the formulae (Ar-1) to  (Ar-4) (para . 0055), Ar is a substituted phenyl or biphenyl group, and beta can be a substituted or unsubstituted naphthyl group (para. 0013).  Osaka also discloses that in order to emit blue light for example, the host material has a large energy gap (para. 0009), and that the compounds disclosed by Osaka have triarylamine derivatives which have a large energy gap and can be used for a transporting layer  or for a host material in a light emitting element (para. 0010 and 0017).
Osaka discloses alternatives for the groups of the compound disclosed.  The groups which are the alternatives are of a limited number, and have the desired property of a large energy gap also referred to by Osaka as a triplet energy between a ground state and an triplet excited state (para. 0060).
Re claim 22:  Osaka discloses the compound of claim 1 is included in an electroluminescent device (para. 0060).
Re claim 23:  Osaka discloses a device including a cathode  (para. 0169) an anode  (para. 0167)       an organic layer therebetween , as Osaka discloses the triarylamine compound of claim 1 is the material of the hole transporting layer (para. 0120 or is included in the light emitting material (pra. 0060)   the organic layer includes a light emitting layer (para. and a compound according to claim 1, as Osaka discloses the material of claim 1 is a carrier transporting material and a light emitting material (para. 0060) .
Re claim 24:  Osaka discloses a device including a cathode  (para. 0169) an anode  (para. 0167)       an organic layer therebetween , as Osaka discloses the triarylamine compound of claim 1 is the material of the hole transporting layer (para. 0120 or is included in the light emitting material (pra. 0060)   the organic layer includes a light emitting layer (para. and a compound according to claim 1, as Osaka discloses the material of claim 1 is a carrier transporting material and a light emitting material (para. 0060) .  Osaka discloses the triarylamine of claim 1 is a hole transporting material (para. 0017).  Osaka also discloses the hole transporting layer can be stacked on the first electrode (para. 0103).
Re claim 25:  Osaka discloses the compound of claim 1 as a hole transporting material, and as a host material for compounds, including for light emitting compounds (para. 0017), which is a disclosure that the compound of claim 1 can be the host material and therefore can be at the anode side and at the cathode side, providing hole transport properties at the anode side and at the cathode side.
Re claims 26-27:  Osaka discloses the compound of claim 1 as a hole transporting material, and as a host material for compounds, including for light emitting compounds (para. 0017), which is a disclosure that the compound of claim 1 can be the host material and therefore can be at the anode side and at the cathode side, providing hole transport properties at the anode side and at the cathode side and is a disclosure that the first hole transporting layer includes the compound and the second hole transporting layer includes the compound.
Re claims 28-29:  Osaka discloses a compound which provides fluorescence or phosphorescence (para. 0017).
Re claim 30:  Osaka discloses a display device including the compound according to claim 23, as Osaka discloses compounds for a display device (para. 0002) which are electroluminescent and transporting compounds as stated above.
Re claims 31 and  32:  Osaka discloses Ar in Fig. (G1) is an unsubstituted naphthyl group, as stated above in the rejection of claim 1.


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al (US 2009//0284140 A1)(“Osaka”) as applied to claim 1 above and further in view of Osaka et al (US 2011/0071317 A1)(“Osaka ‘317”).
Osaka discloses the limitations of claim 1 as stated above.  Osaka is silent with respect to the recited halogen substituent.
Osaka ‘317, in the same field of endeavor of diarylamine compounds (Abstract) for organic electroluminescent (EL) elements (para. 0004), discloses a compound G1 (para. 0014), in which the substituent X is chlorine , bromine , or iodine (para. 0015), with  improvement of emission color purity and current efficiency (para. 0251) and luminance and color chromaticity (para. 0259). Osaka ‘317 also discloses a structure G3 (para. 0096) in which E.sup.2 represents an aryl or heteroaryl group (para. 0097) and an example is given of groups Ar-2 or Ar-7 or Ar-8 (para. 0267) which can be substituted in the reaction.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the groups disclosed by Osaka with the halogenation disclosed by Osaka ‘317 in order to obtain the benefits disclosed by Osaka ‘317.
Re claim 3:  Osaka ‘317 discloses the alkyl group having 1 to 10 carbon atoms for the optional substituent of Ar in the formula G1 , which corresponds to Ar in the compound of claim 1 with n equal to zero and Ar represents substituted or unsubstituted aromatic hydrocarbon (para. 0013-0014) which is a disclosure of a biphenyl group can be the group, and Osaka ‘317 shows examples of hydrocarbon groups such as a methyl group R-1 or ethyl group R-3 or propyl group R-3 and R-4 (para. 0018).
Re claim 4:  Osaka ‘317 discloses cyclohexyl group as a substituent of the Ar in the formula G1 (para. 0018, formula R-6.

Claim(s) 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al (US 2009//0284140 A1)(“Osaka”)  as applied to claim 1above, and further in view of Montenegro et al (US 2022/0158101 A1)(“Montenegro”).
Re claim 5: Osaka discloses the limitations of claims  1 as stated above.  Osaka does not show compound  with respect to compounds with the groups of claims 5-12  which include oxygen.
Montenegro, in the same field of endeavor of amine compounds for OLED (Abstract and para. 0001),discloses a compound formula (1) (para. 0008) in which the structure of A in formula 1 is shown in para. 0015 and the groups Z in formula 1 are CR.sup. 1, in which R.sup.1 can all be H (para. 0010 and 0020), formula 1 ,   which when n is zero corresponds to the compound of claim 1, and Montenegro also  discloses  on page 20 a group Ar78 which corresponds to the oxygen-containing group in the compound in claim 21, and Montenegro also discloses  on page 39 group R-43,  and Montenegro also discloses on page 38 group R-26 which corresponds to the other group in the compound of claim 5. Montenegro discloses the groups  are among the preferred (para. 0066).  Montenegro also discloses all of the R may be H  (
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the groups disclosed by Montenegro with the compound disclosed by Osaka because Montenegro discloses these groups as among the preferred.  Montenegro discloses alternatives for the groups of the compound disclosed.  The groups which are the alternatives are of a limited number, and have the desired properties which Montenegro discloses such as external quantum efficiency (EQE),  lifetime, and voltage (para. 0178 and the Table 2a.
Re claims 6-12:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the groups disclosed by Montenegro with the compound disclosed by Osaka because Montenegro discloses these groups as among the preferred.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the substituent Z in formula 1 of Monenegro for the same reasons stated above for claim 21.  Montenegro discloses alternatives for the groups of the compound disclosed.  The groups which are the alternatives are of a limited number, and have the desired properties which Montenegro discloses such as external quantum efficiency (EQE),  lifetime, and voltage (para. 0178 and the Table 2a.

Claim(s) 13, 14, 15, 16, 17, 18, 19, 20,  and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al (US 2009//0284140 A1)(“Osaka”)  as applied to claims 1, 6, 7, 10, 13 above, and further in view of Montenegro et al (US 2022/0158101 A1)(“Montenegro”).
Re claim 21: Osaka discloses the limitations of claims  1, 6, 7, 10, and 13 as stated above.  Osaka does not show compound  with respect to compounds with the groups of claim 21  which include oxygen.
Montenegro, in the same field of endeavor of amine compounds for OLED (Abstract and para. 0001),discloses a compound formula (1) (para. 0008) in which the structure of A in formula 1 is shown in para. 0015 and the groups Z in formula 1 are CR.sup. 1, in which R.sup.1 can all be H (para. 0010 and 0020), formula 1 ,   which when n is zero corresponds to the compound of claim 1, and Montenegro also  discloses  on page 20 a group Ar78 which corresponds to the oxygen-containing group in the compound in claim 21, and Montenegro also discloses  on page 39 group R-43,  and Montenegro also discloses on page 38 group R-26 which corresponds to the other group in the compound of claim 21. Montenegro discloses the groups  are among the preferred (para. 0066).  Montenegro also discloses all of the R may be H  (
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the groups disclosed by Montenegro with the compound disclosed by Osaka because Montenegro discloses these groups as among the preferred.  Montenegro discloses alternatives for the groups of the compound disclosed.  The groups which are the alternatives are of a limited number, and have the desired properties which Montenegro discloses such as external quantum efficiency (EQE),  lifetime, and voltage (para. 0178 and the Table 2a.
Re claims 13, 14, 15, 16, 17, 18, 19, 20:  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the groups disclosed by Montenegro with the compound disclosed by Osaka because Montenegro discloses these groups as among the preferred.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the substituent Z in formula 1 of Monenegro for the same reasons stated above for claim 21.  Montenegro discloses alternatives for the groups of the compound disclosed.  The groups which are the alternatives are of a limited number, and have the desired properties which Montenegro discloses such as external quantum efficiency (EQE),  lifetime, and voltage (para. 0178 and the Table 2a.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






    PNG
    media_image1.png
    851
    289
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    853
    600
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    837
    555
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895